Citation Nr: 0328434	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  01-09 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection to cardiovascular 
disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as a double hernia.

5.  Entitlement to service connection for chronic sinusitis.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
scoliosis of the dorsolumbar spine, to include a lumbosacral 
strain.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which denied the 
claims on appeal.

The issue of entitlement to service connection for high 
cholesterol will be the subject of the decision below.  
However, the Board finds that due process mandates a remand 
as to the remaining issues.


FINDING OF FACT

Elevated cholesterol is not a disability for which 
compensation is payable.


CONCLUSION OF LAW

The claim for entitlement to service connection for high 
cholesterol is denied.  38 C.F.R. § 3.303 (2002); 38 U.S.C.A. 
§§ 5103, 5103A (West 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records show cholesterol levels of 218 and 
238 in 1983 but there was no reference to an expected range.  
Post-service medical evidence reflects that the veteran's 
cholesterol level was 200 in July 1995 and was reported as 
high with a reference range of less than 200.  In July 1998, 
it was reported as 231 with 100-199 as the reference range.  

Regardless of whether the veteran had high cholesterol in 
service or whether he has it now, service connection is 
granted only for disability, not on the basis of laboratory 
findings which may suggest the presence of an underlying 
disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In this case, high cholesterol as a 
laboratory finding only is not deemed to be a disability for 
which compensation is payable.  Absent a showing of any 
underlying organic pathology manifested by high cholesterol 
either during service or after service discharge, the 
presence of a current disability has not been shown.  To the 
extent that high cholesterol is a manifestation of another 
claim on appeal, it will be considered as part and parcel of 
that disorder.  As such, the current claim for high 
cholesterol only must be denied.  

In denying the veteran's claim, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA), which, among 
other things, redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law also 
eliminated the concept of well-groundedness and is applicable 
to all claims filed on or after the date of enactment or 
those filed before the date of enactment but not yet final as 
of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  

This appeal essentially turns on an application of the law to 
the facts, which are not in dispute.  In such cases, a remand 
for consideration of the claim under the provisions of the 
VCAA is of questionable utility.  See Manning v. Principi, 16 
Vet. App. 534 (2002) (VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive).  Cf. Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (VCAA does not affect matters on appeal when 
the question is one limited to statutory interpretation); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (VCAA does 
not affect the issue presented of whether a federal statute 
allows the payment of interest on past-due benefits).  
Therefore, the Board finds that the mandates of the VCAA have 
been satisfied to the extent necessary and a decision on the 
merits is not prejudicial to the veteran under Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

The claim for entitlement to service connection for high 
cholesterol is denied.


REMAND

With respect to the remaining claims, due process mandates 
that additional development is necessary.  Accordingly, 
further appellate consideration will be deferred and this 
case is REMANDED to the RO for the following actions:

1.  The RO should inform the veteran of 
his due process rights and VA's duty to 
assist under the Veterans Claims 
Assistance Act (VCAA).  Particularly, the 
RO must notify the appellant as to what 
evidence or information is needed to 
support his claim, what evidence VA will 
develop, and what evidence he must 
furnish.  If he identifies private or VA 
medical evidence, it should be associated 
with the claims file.

2.  The RO should obtain medical records 
from the following:

?	from Palaris Imaging, Inc., 609 Cepi 
Drive, Chesterfield, MO  63017, for 
back treatment in 1998.

?	from St. Peter Bone and Joint, P.O. 
Box 430, St. Peters, MO  63376, for 
back treatment in 1998.

?	from Paul Sheehan, M.D., 11165 Dunn 
Road, Suite 211 N, Florissant, MO  
63042, for heart disease in 1995-
1996.

?	from Tilbert J. Mills, M.D., 8631 
Delmar Blvd., Suite 102, St. Louis, 
MO  63124, for heart disease in 
1998.

?	from Esse Health Internal Medicine, 
P.O. Box 23340, St. Louis, MO  
63156, for back treatment in 1998.

3.  The claims file, to include records 
obtained pursuant to the above, should be 
directed to a VA examiner for a medical 
opinion regarding the relationship 
between the veteran's complaints of heart 
problems and active military duty.  
Specifically, the examiner is requested 
to express an opinion as to the following 
questions:

?	Are the complaints of chest pain/chest 
wall pain that the veteran experienced 
in military related to his current 
cardiovascular diagnosis?
	
?	Does the record establish that the 
veteran's current heart disorder is as 
likely as not related to military 
service?  In responding to this 
question, the examiner should indicate 
the degree to which the opinion is 
based upon the objective findings of 
record as opposed to the history as 
provided by the veteran.
	
4.  The claims file, to include records 
obtained pursuant to the above, should be 
directed to a VA examiner for a medical 
opinion regarding the relationship 
between the veteran's hypertension and 
active military duty.  Specifically, the 
examiner is requested to express an 
opinion as to the following questions:

?	Is there evidence of chronic 
hypertension in service?  The 
examiner's attention is directed to a 
blood pressure reading of 152/98 in 
January 1979.  
	
?	Does the record establish that the 
veteran's current hypertension is as 
likely as not related to military 
service?  In responding to this 
question, the examiner should indicate 
the degree to which the opinion is 
based upon the objective findings of 
record as opposed to the history as 
provided by the veteran.

5.  The claims file, to include records 
obtained pursuant to the above, should be 
directed to a VA examiner for a medical 
opinion regarding the relationship 
between the veteran's complaints of a 
double hernia and active military duty.  
Specifically, the examiner is requested 
to express an opinion as to the following 
questions:

?	Are the complaints of gastrointestinal 
symptoms that the veteran experienced 
in military related to his double 
hernia repair?
	
?	Does the record establish that the 
veteran's current problems with a 
double hernia are as likely as not 
related to military service?  In 
responding to this question, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as 
opposed to the history as provided by 
the veteran.

6.  The claims file, to include records 
obtained pursuant to the above, should be 
directed to a VA examiner for a medical 
opinion regarding the relationship 
between the veteran's complaints of 
chronic sinusitis and active military 
duty.  Specifically, the examiner is 
requested to express an opinion as to the 
following questions:

?	Are the complaints of hayfever that 
the veteran experienced in military 
related to his current sinus 
complaints?
	
?	Does the record establish that the 
veteran's current sinus complaints are 
as likely as not related to military 
service?  In responding to this 
question, the examiner should indicate 
the degree to which the opinion is 
based upon the objective findings of 
record as opposed to the history as 
provided by the veteran.

7.  The claims folder must be made 
available to the examiners in conjunction 
with the above examinations.  Any testing 
deemed necessary should be performed.  
The examiners should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examinations 
should be noted in the reports of the 
evaluation.  

8.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



